Citation Nr: 0919533	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected bursitis of the right shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected bursitis of the left shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an injury of the upper back.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.

5.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disorders (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1956 to 
December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2009, and a transcript of this hearing is of record.

Additional private and VA medical evidence was added to the 
claims files at the hearing in January 2009, after the 
September 2008 supplemental statement of the case, along with 
a written waiver of RO consideration of this evidence.  See 
38 C.F.R. § 20.1304 (2008).

The issues of entitlement to an evaluation in excess of 30 
percent for service-connected right shoulder bursitis, 
entitlement to an evaluation in excess of 20 percent for 
service-connected left shoulder bursitis, entitlement to an 
evaluation in excess of 10 percent for service-connected 
residuals of an injury to the upper back, and entitlement to 
TDIU are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.   


FINDING OF FACT

The service-connected sinusitis is not shown to be manifested 
by three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in August 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation.  
Another letter was sent in April 2005.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations relevant to 
the increased rating issue decided herein were conducted in 
May 2005 and June 2006.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2009 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

The Veteran was granted service connection for his sinus 
disability by rating decision in April 1979, which assigned a 
10 percent evaluation effective January 1, 1979.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under DC 6513, a 10 percent rating is 
assigned when a veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned when a veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

As noted above, to warrant a higher rating of 30 percent 
there would need to be evidence of either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A private medical report for March 2005 reveals that there 
were no erosions of the nasal mucosa; the sinuses were noted 
to be congested.

The treatment records and examinations on file do not contain 
evidence of sufficient incapacitating or non-incapacitating 
episodes.  In fact, when examined by VA in May 2005, the 
Veteran denied a history of recurrent bouts of sinusitis 
requiring antibiotics.  He complained of nasal obstruction, 
for which he was taking a nasal spray.  Examination in May 
2005 did not reveal any mucopus in the nose or nasopharynx; 
there was little, if any, swelling involving the middle and 
inferior turbinates.  The diagnosis was allergic rhinitis, by 
history.  It was noted that the Veteran's employment and 
daily activity functioning should not be adversely affected 
by his sinus problems.

A CT scan of the paranasal sinuses in May 2005 revealed very 
mild mucosal thickening of the maxillary and patchy ethmoid 
sinuses.

When examined by VA in June 2006, the Veteran reported two 
sinus infections over the previous year requiring 
antibiotics.  He continued to use a nasal spray for 
complaints of congestion and drainage.  Physical examination 
revealed somewhat swollen middle and inferior turbinates 
without nasal polyps or mucopus.  There was no evidence of 
significant nasal obstruction.  The diagnoses were allergic 
rhinitis and evidence of mild chronic maxillary and ethmoid 
sinusitis.  

The Veteran testified at his personal hearing in January 2009 
that he had constant sinus drainage.

As the medical evidence on file does not show either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, an evaluation in excess of 10 percent 
is not warranted for service-connected sinusitis.  While it 
is unclear how long the two episodes of sinusitis requiring 
antibiotics lasted, the fact that the Veteran had two 
episodes over the previous year is indicative of 
symptomatology warranting a 10 percent rating under 
Diagnostic Code 6513.

The Board has considered whether another diagnostic code is 
"more appropriate" than that used by the RO to rate the 
Veteran's service-connected sinusitis.  See Tedeschi, 7 Vet. 
App. at 414.  However since there is no evidence of either 
loss of part of the nose or of scars, there is no other 
diagnostic code under which the veteran's sinusitis would 
warrant a rating in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 6504 (2008).  

The evidence also does not show distinct degrees of 
disability requiring different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  See Hart, supra.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of that assigned is provided 
for certain manifestations of the service-connected 
sinusitis, but the medical evidence reflects that those 
manifestations are not present in this case, as discussed 
hereinabove.  

The medical evidence addressed above shows that the Veteran's 
service-connected sinusitis does not cause any significant 
functional problem.  Consequently, the Board finds that there 
is no evidence demonstrating that the service-connected 
sinusitis markedly interferences with employment.  Further, 
there is no evidence that the Veteran has been hospitalized 
due to sinusitis.  Accordingly, the RO's decision not to 
submit this case for extraschedular consideration was 
correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for a rating 
in excess of 10 percent for service-connected sinusitis, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

An evaluation in excess of 10 percent is denied for service-
connected sinusitis.


REMAND

Based on the Veteran's hearing testimony and the medical 
evidence added to the file since the most recent VA 
examination in February 2007, the Veteran's service-connected 
bilateral shoulder bursitis may have increased in severity, 
as he has contended that he cannot lift his right arm above 
shoulder level and can only lift about three pounds to 
shoulder level with his left arm - the Veteran's current 
functional impairment due to his service-connected bilateral 
shoulder bursitis is unclear.

Although there is recent medical evidence of scoliosis of the 
thoracic and lumbar spine, it is unclear from the evidence of 
record whether the upper back scoliosis warrants a 20 percent 
rating under Diagnostic Code 5237 for abnormal spinal contour 
due to muscle spasm or guarding.

Consequently, additional development is warranted prior to 
final adjudication of the issues of entitlement to an 
evaluation in excess of 30 percent for service-connected 
right shoulder bursitis, entitlement to an evaluation in 
excess of 20 percent for service-connected left shoulder 
bursitis, entitlement to an evaluation in excess of 10 
percent for service-connected residuals of an upper back 
injury, and entitlement to TDIU.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2008).  
Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for shoulder disability, 
upper back disability, sinusitis, or lung 
disability since January 2009, the date 
of the most recent evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the current severity of his 
service-connected bilateral shoulder and 
upper back disabilities.  The following 
considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected bursitis of 
the shoulders and residuals of upper 
back injury, to include whether the 
Veteran has scoliosis as a result of 
his service-connected upper back 
disability.  The examiner must 
provide an opinion, based on the 
examination findings and a review of 
the claims files, on whether the 
veteran's service-connected 
disabilities, especially his 
bursitis of the shoulders and 
residuals of an upper back injury, 
are severe enough as a whole to 
preclude him from obtaining and 
maintaining any form of gainful 
employment consistent with his 
education and occupational 
experience.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claims 
for an evaluation in excess of 30 percent 
for service-connected right shoulder 
bursitis, for an evaluation in excess of 
20 percent for service-connected bursitis 
of the left shoulder, for an evaluation 
in excess of 10 percent for service-
connected residuals of an upper back 
injury, and for TDIU.  If any of the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


